Citation Nr: 0843587	
Decision Date: 12/17/08    Archive Date: 12/23/08

DOCKET NO.  05-14 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from May 1985 to December 
1991.  Service personnel records show that he had travel duty 
(TDY) in Saudi Arabia from February 11, 1991 until May 1, 
1991 in support of Operation Desert Shield.

This matter comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a June 2004 
rating decision of the VA Regional Office (RO) in Chicago, 
Illinois that denied entitlement to service connection for 
PTSD.

The appellant was afforded a videoconference hearing at the 
RO in September 2007 before the undersigned Veterans Law 
Judge sitting at Washington, DC.  The transcript of the 
hearing is of record.  The case was subsequently remanded for 
further development by Board decision dated in November 2007.


FINDINGS OF FACT

1.  The veteran did not engage in combat with an enemy during 
service.

2.  An in-service stressor is not verified.

3.  The veteran does not have PTSD as a result of an in-
service stressor.


CONCLUSION OF LAW

PTSD was not incurred in service. 38 U.S.C.A. §§ 1110, 1131, 
5103A, 5107, 1154 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.303, 3.304, 4.125 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Considerations - VA's' Duty to Assist the Veteran

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ). Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Here, the VCAA duty to notify was fully satisfied in a letter 
sent to the appellant in December 2003 that addressed the 
notice elements.  Consequently, the Board finds that adequate 
notice has been provided, as the appellant was informed of 
what evidence is necessary to substantiate the elements 
required to establish service connection for PTSD.  The duty 
to notify the veteran was satisfied prior to the initial 
unfavorable decision on the claim by the AOJ. See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what is required to 
establish a disability rating and the effective date for the 
award of benefits if service connection is awarded.  In this 
case, however, service connection is being denied.  
Therefore, no rating or effective date will be assigned with 
respect to the claimed condition.

The Board finds that VA has made the required efforts to 
assist the appellant in obtaining the evidence necessary to 
substantiate the claim of entitlement to service connection 
for PTSD.  The appellant has submitted statements in support 
of his claim, including background history and the 
circumstances of his service.  He provided testimony on 
personal hearing in September 2007.  Extensive VA clinical 
data showing diagnoses of PTSD, are of record.  The veteran 
was afforded a VA psychiatric examination in April 2004, and 
the case was remanded in November 2007 for further 
development, to include a medical examination that was 
conducted in July 2008.  Neither the appellant nor his 
representative contends that there is outstanding evidence 
that has not been considered with respect to his claim.  For 
reasons cited below, the Board finds that further assistance 
from VA would not aid the veteran in substantiating the 
claim.  Therefore, VA does not have a duty to assist that is 
unmet with respect to the issue of entitlement to service 
connection for PTSD. See 38 U.S.C.A. § 5103A (a) (2); see 
also Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  The 
claim is ready to be considered on the merits.

Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service. 38 U.S.C.A. §§ 1110, 1131 (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.303 (2008).  To establish service 
connection, there must be evidence of an etiological 
relationship between a current disability and active military 
service. See Cuevas v. Principi, 3 Vet. App. 542, 548 (1992), 
citing Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service or aggravated by service. 38 C.F.R. 
§§ 3.303, 3.306 (2008).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) (2008); a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  Under the law in effect since the veteran 
filed his claim for service connection for PTSD, a diagnosis 
of PTSD must be rendered in accordance with 38 C.F.R. 
§ 4.125(a) (2008), which incorporates the provisions of the 
fourth edition of the Diagnostic and Statistical Manual of 
Mental Disorders (DSM-IV).  If the evidence establishes that 
the veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor. 38 C.F.R. § 3.304(f) (2008).

The ordinary meaning of the phrase "engaged in combat with 
the enemy," as used in 38 U.S.C. § 1154(b) (West 2002 & Supp. 
2008), requires that a veteran have participated in events 
constituting an actual fight or encounter with a military foe 
or hostile unit or instrumentality.  The issue of whether any 
particular set of circumstances constitutes engagement in 
combat with the enemy for purposes of section 1154(b) must be 
resolved on a case-by-case basis. See VAOPGCPREC 12-99 
(October 18, 1999).

In order to grant service connection for PTSD to a non-combat 
veteran, there must be credible evidence to support the 
veteran's assertion that the stressful event occurred.  A 
medical opinion diagnosing PTSD does not suffice to verify 
the occurrence of the claimed in-service stressors. Cohen v. 
Brown, 10 Vet. App. 128, 142 (1997); Moreau v. Brown, 9 Vet. 
App. 389, 395-396 (1996).

Factual Background

The veteran's service medical records reflect no complaints, 
symptoms or diagnosis referable to a psychiatric disorder.  
He was medically discharged from service in December 1991 on 
the basis of bilateral foot disability.  Service personnel 
records show that he had travel duty (TDY) in Saudi Arabia 
from February 11, 1991 until May 1, 1991 in support of 
Operation Desert Shield.  He received the Southwest Asia 
Service Medal with one star.  His last military occupational 
specialties were listed as cargo specialist and crane 
operator in 1990.

The veteran filed a claim for service connection for PTSD in 
December 2003.

The claims folder contains VA outpatient records dating from 
February 2003 showing that the veteran was admitted for 
suicidal ideation and threatening to cut himself with a razor 
blade earlier that day.  He reported that he had had 
recurrent depression for years that had worsened since the 
previous Thanksgiving with depressed mood, crying spells, 
difficulty sleeping, auditory hallucinations, hopelessness 
and restlessness.  It was reported that he had relapsed to 
using cocaine in June 2002 after years of being "clean."  
His wife reported that he had been difficult to deal with 
during the past year.  Reference was made to an incident in 
which he had struck her with a shoe in January 2003 whereupon 
she had gotten a court order against him.  It was noted, 
however, that she had, invited him to their home the previous 
night.  

The discharge summary showed that the veteran responded well 
to milieu, group and individual psychotherapies during his 
admission, with rapid resolution of psychotic symptoms, 
depressed mood and suicidal ideation.  The examiner stated 
that he provided history consistent with personality disorder 
with labile mood.  It was felt that the veteran reported 
relationship problems consistent with mixed personality 
disorder with narcissistic histrionic and borderline 
features.  He consented to a trial of Dialproex for target 
symptoms of mood instability.  Diagnoses on discharge 
included depression, not otherwise specified (NOS), active 
cocaine use and cocaine dependence, personality disorder, 
NOS, and conflict with wife and girlfriend. 

Subsequent VA outpatient treatment records reflect that the 
veteran received continuing treatment, including daily 
support group meetings, for psychiatric symptoms, primarily 
depression, as well as for marital strife and failed 
relationship issues, and intermittent substance abuse.  In 
August 2003, he was readmitted for treatment after having 
been found on the street after an overdose.  On this 
occasion, pertinent diagnoses included major depression with 
psychotic features in remission, polysubstance abuse by 
history, rule out PTSD from Gulf War, history of bipolar 
disorder, and rule out personality disorder with narcissistic 
traits.  

In November 2003, the veteran underwent assessment for 
entrance to the VA Affective Disorders Clinic.  On this 
occasion, he presented with complaints of frequent intrusive 
thoughts about his experiences in Operation Desert Storm, 
nightmares that occurred at least once a week and increased 
emotional difficulties hearing news of the current war in 
Iraq.  He reported that he was sleeping soundly about seven 
to eight hours a night, and that if he had to get up to use 
the bathroom, he could resume sleeping in about five minutes.  
He reported that he was a Desert Storm veteran and was 
stationed seven to eight months in South Iraq.  The appellant 
endorsed occasional flashbacks, "mostly when I'm 
threatened".  He said that his most significant traumatic 
experience was witnessing a female friend step on a mine, 
after which he had to 'scrape her off the tank'.  The veteran 
related that he sometimes woke up at night in sweats, was 
'sometimes on alert', and reported that he startled easily 
and was bothered by loud noises.  In a summary statement, the 
examiner noted that the veteran's current symptoms that 
included intrusive recollections, hypervigilance, and 
nightmares appeared to be related to traumatic experiences 
and indicated PTSD.  Axis I diagnoses of PTSD, depression, 
NOS, alcohol dependence in remission, and cocaine dependence 
with recent relapse were provided. 

A mental health case management note dated in November 2003 
reported that the appellant's initial focus was on the injury 
of a cousin who was stationed in Bagdad.  He said that the 
cousin was scheduled for retirement prior to being called up 
to join the forces for the Iraq crisis.  It was reported that 
the veteran drew associations between the horrors of the 
current war and his past experiences in the Gulf War that 
continued to permeate his consciousness.  He said he recalled 
being stationed in Saudi Arabia and that his base was later 
moved to Southern Iraq.  He related that he remembered the 
smell of blood and gore and dismembered soldiers, as well as 
the malnourishment of numerous people due to the consequences 
of war.  He said he was reminded of his fears of being 
frightened and scared, and was saddened to see and hear what 
was going on over there currently.  The veteran stated that 
it added to problems at home and on the job.  

During mental health clinic follow-up in December 2003, it 
was reported that the veteran recounted that during a convoy 
tour in the desert, his unit received a radio dispatch that a 
landmine field exploded on company comrades.  He related that 
when his unit got to the site, bodies and body parts were 
strewn about, and that vultures were looming to eat the dead 
for prey.  He said that he was devastated by this sight, 
particularly coming upon a female soldier whom he knew, as 
well as another close friend among the dead.  He said that 
this had lead to his drinking Saudi alcohol that was 
forbidden in that country.  In a subsequent clinical entry 
dated in December 2003, a VA psychologist stated that he 
concurred with the diagnosis of PTSD, depression and 
substance abuse by history, and that it was therefore 
appropriate to refer the veteran for a full PTSD evaluation.  

The veteran was afforded a VA compensation examination for 
PTSD purposes in May 2004.  He complained of always being on 
edge, feeling depressed, difficulty staying asleep and 
suicide ideation with attempts in the past.  It was noted 
that he had been medically discharged service in December 
1991 while serving in Saudi Arabia and Kuwait.  The examiner 
indicated that the claims folder was reviewed.  Following 
mental status examination, Axis I diagnoses were rendered of 
depressive disorder, criteria for PTSD not met, substance use 
disorder, and cocaine and alcohol by history, in remission,.  

In a statement received in April 2005, the veteran detailed 
his traumatic stressors in the Gulf War Zone, reiterating the 
incident in which his convoy had been sent to a site where 
soldiers had been killed after a landmine detonated.  He 
noted that the events had occurred in March 1991.  
Specifically, he recalled that while riding in a convoy from 
Saudi Arabia to Southern Iraq, they heard by radio that a 
mine-sweeping tank had come too close to a jeep carrying four 
soldiers from their unit.  He stated that a buried landmine 
had blown up the jeep and killed everyone inside.  He said 
that a vehicle recovery platoon with them helped to recover 
the remains.  The veteran related that one of the dead was a 
young female private whom he had befriended upon arrival in 
country.  He said that the recovery personnel just treated 
incident like it just another mission, but that this was 
someone that he actually knew and would never forget.  The 
appellant related that they were counseled by their captain 
upon return to their unit, but that he could not remember the 
name except that it was attached to a unit out of Germany. 

In a clinical report dated in September2007, the veteran's VA 
treating psychologist wrote that he had been working with him 
since 2002, and that he continued to struggle with PTSD 
issues.  The clinician opined that the severity of his PTSD 
and chronic depression, along with his other medical concerns 
made employability a difficulty if not a problematical 
effort. 

The veteran presented testimony on personal hearing in 
September 2007 to the effect that he was initially attached 
to the 149th crane detachment, but was later assigned to a 
unit out of Germany, whose designation he could not recall, 
that was a service and support company that supplied fuel, 
ammunition, rations and water to frontline soldiers.  He said 
that this was not his normal unit and that he did not really 
associate with any of the others because he was not with 
anyone he knew. The appellant testified that there was combat 
at times, but that they were not actually involved in it, 
although they did go through a combat area at that time.  He 
stated that he was required to carry a weapon at all times 
and that they came under attack with rounds being fired.  He 
added that they were not sure whether fire was directed 
toward them, but that they were prepared to defend 
themselves. 

Pursuant to Board remand, the veteran was afforded a VA 
compensation examination for PTSD purposes in July 2008.  The 
examiner noted that the claims folder was reviewed.  It was 
reported that the veteran spent several months in combat in 
Kuwait and the Persian Gulf.  Pertinent background and 
clinical history was recited.  Following mental status 
examination, the examiner stated that the veteran met the DSM 
criteria for PTSD, stating that the causes of it were "[t]he 
stressor verified by the RO [as] 'He said he had "bad dreams 
about land mines' and his triggers also include a relative 
currently fighting in the Iraq war such that any news about 
the war in Iraq at present reminds him of his own exposure to 
the stressors..." 

Legal Analysis

The record clearly reflects that the VA examiners who 
initially evaluated the veteran in records dating from 2003 
found that his symptoms were more consistent with depression 
or a personality disorder.  It is shown, however, that with 
his subsequent reports of a traumatic and stressful event in 
the Gulf War Zone in 1991, the primary psychiatric diagnosis 
was changed to PTSD.

The Board finds, however, that even accepting that the 
veteran has met the first criteria for establishing service 
connection for PTSD, that is, a diagnosis of such in 
accordance with DSM-IV, it is found that the claim for 
service connection must nonetheless fail because the second 
criterion, credible evidence that the claimed stressor 
actually occurred, has not been adequately demonstrated.

In this regard, despite allusions to combat activity to 
clinical personel and in testimony on personal hearing, the 
record clearly demonstrates that the veteran has no combat 
status.  In his stressor account to VA received in April 
2005, he did not allege that he engaged in any hostile action 
with an enemy.  The appellant's service personnel records 
show no service other than in Saudi Arabia for the two and a 
half months he was in the Gulf War theater.  It is noted that 
the service personnel record did indicate that he was 
entitled to imminent danger pay while stationed in Saudi 
Arabia.  However, the Court of Appeals for Veterans Claims 
(Court) has held that it is the distressing event, rather 
than the mere presence in a "combat zone" which constitutes a 
valid stressor for purposes of supporting a diagnosis of 
PTSD. Zarycki v. Brown, 6 Vet. App. 99 (1993)  In this 
regard, there is no corroboration of any attacks upon the 
veteran or his unit in the region where he was deployed.  The 
appellant is not shown to have been wounded as the result of 
hostile action, nor does he have any of the medals typically 
associated with combat activity.  The Board observes that the 
VA examiner's statement in July 2008 that the veteran spent 
several months in combat in Kuwait and the Persian Gulf is 
clearly erroneous and does not apply to the appellant.  
Therefore, as the evidence does not establish that the 
veteran engaged in combat with an enemy during his service, 
his statements alone in this regard are not sufficient to 
establish the occurrence of any in-service stressor.  
Consequently, other corroborating evidence is needed to 
support the claim of service connection for PTSD. See 38 
C.F.R. § 3.304(f); Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993). 

In Moreau v. Brown, 9 Vet. App. 389, 394- 95 (1996), the 
Court set forth the analytical framework for establishing the 
presence of a recognizable stressor which is the essential 
prerequisite to support a diagnosis of PTSD, that is; (1) 
whether the evidence demonstrates that stressful events 
occurred and (2) whether the stressful events are sufficient 
to support a diagnosis of PTSD.  During the course of the 
claim, and on personal hearing in September 2007, the 
appellant has described a primary event he observed or had 
been involved in during service, as well as several others 
noted previously, that he deemed stressful enough to 
precipitate PTSD.  In this regard, VA requested information 
about his duty assignments to attempt to corroborate the 
reported stressor.  The evidence shows, however, that in the 
reporting of his duty assignments, it is sometimes noted that 
he was only in Saudi Arabia (as the official record 
indicates), and at other times, duty in Iraq and Kuwait is 
indicated.  The veteran states, himself, that he cannot 
remember the name of the unit to which he was attached when 
the distressing event occurred.  Moreover, the Board observes 
that the veteran has been unable to recall specific details 
related to his reported primary stressor, including the names 
of a female soldier with whom he states he was friendly and 
"would never forget", as well another "close friend" he 
states was killed in the landmine incident.  Additionally, 
the appellant reports different versions, varying depictions 
and inconsistent statements regarding the primary stressor 
every time he recounts it.  On one occasion, he stated that 
he witnessed the female soldier step on the landmine that 
killed her and he had to "scrape her off the tank", but 
indicated at another time that a recovery platoon took care 
of the remains.  He has stated at times that either two or 
four soldiers were killed.  On personal hearing in September 
2007, he elaborated on the incident, stating that the female 
soldier was with her sergeant when a minesweeper struck the 
jeep in which they were riding, knocking her off the vehicle 
onto a landmine that tore her body into fragments.  He said 
that he knew the sergeant and that he was also killed, but 
could not remember his name as well.  There are other 
disparities in the record.

Corroborating evidence is needed to support the claim of 
service connection which is compromised in this case by the 
veteran's shifting accounts of events, people and incidents, 
as well his inability to provide basic factual information 
regarding his unit. See Zarycki, 6 Vet. App. at 98; 38 C.F.R. 
§ 3.304.  The veteran himself has not offered any other 
supporting documentation in this regard, such as lay 
statements in support of his claim.  In view of such, the 
Board finds that the appellant's account of his traumatic 
stressors are less than credible.

The Board would point out that a diagnosis of PTSD must be 
rendered in accordance with 38 C.F.R. § 4.125(a) (2008) which 
incorporates the provisions of the fourth edition of the 
Diagnostic and Statistical Manual of Mental Disorders (DSM-
IV).  It is shown in this case that the record contains 
diagnoses of PTSD which are based on unsubstantiated accounts 
of stressors, or in other cases, are based upon personal 
stressors such as family and financial matters, unrelated to 
military service.  As noted previously, inconsistent accounts 
of the primary stressor are obvious.  As well, when the 
appellant underwent VA psychiatric examination in July 2008, 
crucial background history on which the diagnosis of PTSD was 
ultimately based is erroneous.  Specifically, the examiner 
stated that the veteran spent "several months in combat in 
Kuwait and the Persian Gulf" which is clearly not 
demonstrated or corroborated anywhere in the record.  A 
medical opinion based on an inaccurate factual premise is not 
probative. Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  

The evidence shows that the veteran does indeed carry a 
diagnosis of PTSD.  However, a medical opinion diagnosing 
PTSD does not suffice to verify the occurrence of the claimed 
in-service stressor. Cohen v. Brown, 10 Vet. App. 128, 142 
(1997); Moreau v. Brown, 9 Vet. App. 389, 395- 396 (1996).  
While it is well established that it is the province of 
trained health care providers to enter conclusions which 
require medical expertise, such as opinions as to diagnosis 
and causation (Jones v. Brown, 7 Vet. App. 134, 137 (1994)), 
it is the Board's responsibility to assess the credibility 
and weight to be given the evidence.  It is not bound to 
accept the veteran's uncorroborated account of his 
experiences. See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) 
(citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)). 
See also Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) 
(the probative value of medical evidence is based on the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion the physician reaches.  The 
credibility and weight to be attached to medical opinions are 
within the province of the Board.).  The question of whether 
a specific event reported by a veteran as a stressor is a 
question of fact for the Board to decide. See Wilson v. 
Derwinski, 2 Vet.App. 614 (1992).  The Board finds in this 
instance that the examiners' diagnoses of PTSD based on 
unsubstantiated and/or erroneous stressors are not probative.  
Moreover, the Board observes that when the veteran was 
psychiatrically evaluated by VA for compensation purposes in 
April 2004, the examiner reviewed the record and 
unambiguously stated that the criteria for PTSD were not met.

Therefore, although the veteran has provided a primary 
stressful event as well as several others which he now claims 
led to the onset of PTSD, there is no credible supporting 
evidence of the stressors he reports.  He has also not 
provided sufficient information for VA to attempt to further 
independently corroborate any of his claimed in-service 
stressful experiences.  The Board thus finds that there are 
no sufficiently verified or verifiable in-service stressful 
experiences to support the diagnosis of PTSD which has been 
given.  Absent credible supporting evidence that the claimed 
stressors occurred, the regulatory criteria for a grant of 
service connection for PTSD have not been met, and the claim 
for service connection must be denied.

The Board has carefully considered the entire evidence of 
record in the veteran's claim of entitlement to service 
connection for PTSD.  However, for the foregoing reasons, the 
Board concludes that evidence is not in relative equipoise to 
afford him the benefit of the doubt in the resolution of this 
appeal.  The preponderance of the evidence is against the 
claim and it must be denied. See 38 U.S.C.A § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991)




ORDER

Service connection for PTSD is denied.



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


